internal_revenue_service number release date index number ----------------------------- ------------------------------------------------------------ --------------------------------------------------- --------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b03 plr-103852-09 date date legend mutual holding_company --------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------- --------------------------------------------- stock holding_company ---------------------------------------------------------------------- -------------------------------------------- company ------------------------------------------------------ --------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- sub --------------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- sub --------------------------------------------------------------------------- -------------------------------------------------------------------- --------------------------------------------------------- sub --------------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------- llc ---------------------------------------------- ------------------------------------------------------------------------ --------------------------------------------------------- plr-103852-09 -------------------------------------------------------------------- state a state b dear ---------------- ------------ ------------- this letter responds to your letter dated date and supplemental correspondence regarding the federal_income_tax consequences of a proposed transaction the information submitted for review is summarized below company a state a mutual property and casualty insurance_company is the common parent of an affiliated_group_of_corporations that files a consolidated_return for federal_income_tax purposes company is a property and casualty insurance_company taxable under sec_831 of the code and is an accrual basis calendar_year taxpayer company owns all of the stock of sub a state a corporation sub owns all of the stock of sub and sub also state a corporations company also owns all of the interests in llc an entity that is disregarded as separate from its owner for federal tax purposes llc is organized under the laws of state b as a mutual property and casualty insurance_company company has no capital stock it is indicated that the policyholders of company company members have membership interests in company conferred by state a law and company’s articles of incorporation and by-laws company membership interests the company membership interests include the right to vote on significant corporate actions the right to elect directors the right to receive distributions of company’s surplus in the event of the dissolution or liquidation of company and certain other rights conferred by state a law or the articles of incorporation or by-laws mutual holding_company will be a state a corporation membership interests in mutual holding_company mutual holding_company interests will be comparable to the company membership interests that company members currently hold in company the mutual holding_company interests include certain rights to vote for directors of mutual holding_company distributions of assets upon any liquidation or dissolution of mutual holding_company and other rights as provided by state a law or the articles of incorporation and by-laws stock holding_company will be a state a corporation formed by mutual holding_company stock holding_company will be authorized to issue one class of voting common_stock for what is represented to be valid business reasons company proposes to convert from a mutual property and casualty insurance_company to a stock property and plr-103852-09 casualty insurance_company controlled indirectly by mutual holding_company accordingly parent proposes the following series of transactions which will occur pursuant to an overall plan_of_reorganization the reorganization i ii company will form mutual holding_company pursuant to state a law company will convert into a stock property and casualty insurance_company by amending and restating its articles of incorporation and by-laws to authorize the issuance of capital pursuant to state a law the company members will become members of mutual holding_company their company membership interests will become mutual holding_company interests and their company membership interests will be extinguished company members will receive no consideration other than mutual holding_company membership interests existing company insurance policies will not change there will not be an increase or decrease in premiums policy benefits policy values policy guarantees or other obligations of company members company will remain fully obligated under all of its policies will continue its existence under state a law and will continue its insurance_business iii company will issue all of the stock of company to mutual holding_company iv mutual holding_company will contribute all of the stock of company to stock holding_company in exchange for all of the outstanding voting common_stock of stock holding_company v vi company will distribute its entire_interest in llc to stock holding_company the taxpayer has represented that to the extent the distribution results in any gain such gain will be deferred under sec_1_1502-13 sub will terminate its corporate existence by amending its articles of incorporation to cause its corporate charter to expire and will distribute all of its assets including but not limited to its interests in sub and sub to company as part of the plan of termination the taxpayer has represented that this distribution will qualify under sec_332 following the proposed transaction company members will own all the interests in mutual holding_company mutual holding_company will own all the stock of stock holding_company and stock holding_company will own all the stock of company you have requested a ruling that for federal_income_tax purposes the reorganization be treated as if i company converted to a stock insurance_company with the company members exchanging their company membership interests for all of the plr-103852-09 voting_stock in company the conversion ii the company members contributed their stock of company to mutual holding_company in exchange for mutual holding_company interests the first exchange and iii mutual holding_company contributed its company stock to stock holding_company in exchange for all of the outstanding_stock of stock holding_company the second exchange the taxpayer has made the following representations with respect to the conversion a b c d e f g h the purposes of the reorganization in whole or substantial part are i to preserve the mutual ownership structure and company’s business in future years ii to provide additional operational and financial flexibility for raising capital and iii to enhance company’s competitiveness the transfers and exchanges contemplated in the proposed transaction will occur prior to or on the effective date of the reorganization following the conversion company will continue as a stock company the same business that it had conducted prior to the conversion no property other than voting common_stock will be involved in the conversion the company members will surrender their membership interests in exchange for voting common_stock of company the fair_market_value of the company stock received by each company member in the conversion will be equal to the fair_market_value of the company membership interests surrendered in the constructive exchange immediately after the transaction mutual holding_company and its direct and indirect subsidiaries company will continue to own substantially_all of the assets and liabilities that were held by company and its direct and indirect subsidiaries prior to the transaction after the conversion company will be treated under state a law as the same entity that previously existed as a mutual company company shall pay or reimburse all expenses and costs incurred by it or its subsidiaries and affiliates including mutual holding_company and stock holding_company related solely and directly to the reorganization but shall not pay or reimburse any costs or expenses_incurred by the company members i none of the stock to be transferred in the conversion will be sec_306 stock within the meaning of sec_306 of the code plr-103852-09 j no fractional shares or interests in company will be issued or exchanged in the reorganization the taxpayer has made the following representations with respect to first exchange k l m n o p q r s t no stock_or_securities will be issued for services rendered to or for the benefit of mutual holding_company in connection with the proposed transaction and ii no stock_or_securities will be issued for the indebtedness of mutual holding_company none of the stock to be transferred pursuant to the first exchange will be sec_306 stock within the meaning of sec_306 of the code the transfer is not the result of the solicitation by a promoter broker or investment house the company members will not retain any rights in the property transferred to mutual holding_company the stock of company transferred to mutual holding_company in connection with first exchange is not subject_to any liabilities nor are any liabilities of the company members being assumed by mutual holding_company the adjusted_basis and the fair_market_value of the assets transferred by the transferors to mutual holding_company will in each instance be equal to or exceed the sum of the liabilities to be assumed by mutual holding_company plus any liabilities to which the transferred assets are subject no liabilities will be assumed by mutual holding_company no liabilities of the company members will be assumed by mutual holding_company there is no indebtedness between mutual holding_company and company members and there will be no indebtedness created in favor of the transferors as a result of the transaction the transfers and exchanges contemplated in the proposed transaction will occur on the effective date of the proposed transaction mutual holding_company has no plan or intention to redeem or otherwise reacquire any of its membership interests or indebtedness to be issued in the proposed transaction plr-103852-09 u taking into account any issuance of additional shares of mutual holding_company stock any issuance of stock for services the exercise of any mutual holding_company stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange the transferors will be in control of mutual holding_company within the meaning of sec_368 v each company member will receive stock approximately equal to the fair_market_value of the company stock transferred to mutual holding_company w mutual holding_company will remain in existence and retain and use the property transferred to it in a trade_or_business x there is no plan or intention by mutual holding_company to sell or otherwise dispose_of the transferred property other than in the normal course of business operations or transfers described in sec_368 or sec_1_368-2 y company shall pay or reimburse all expenses and costs incurred by it or its subsidiaries and affiliates including mutual holding_company and stock holding_company related solely and directly to the proposed transaction but shall not pay or reimburse any costs or expenses_incurred by the company members z mutual holding_company will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 aa the transferors company members are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor bb mutual holding_company will not be a personal_service_corporation within the meaning of sec_269a cc the combined fair_market_value of the assets to be transferred by company members to mutual holding_company will equal or exceed the sum of the basis of such assets sec_362 dd the fair_market_value of the mutual holding_company interests received by each company member will be approximately equal to the fair_market_value of the company stock surrendered in the exchange plr-103852-09 ee company has no plan or intention to issue additional shares of its stock that would result in mutual holding_company losing control of company within the meaning of sec_368 of the code ff mutual holding_company has no plan or intention to liquidate company merge company into another corporation or cause company to sell or otherwise dispose_of any company assets other than in the ordinary course of business or to sell any company stock except for transfers described in sec_368 gg mutual holding_company has no plan or intention to reacquire any of its membership interests issued in the first exchange hh mutual holding_company will acquire company stock solely in exchange for mutual holding_company interests no company stock will be redeemed for cash or other_property further no liabilities of company or company members will be assumed by mutual holding_company nor will any of the company stock be subject_to any liabilities ii at the time of the transaction company will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in company that if exercised or converted would affect mutual holding company’s acquisition or retention of control of company as defined in sec_368 of the code jj mutual holding_company does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of company kk no two parties to the transaction are investment companies as defined in sec_368 and iv of the code ll there will be no dissenters to the transaction mm on the date of the transaction the fair_market_value of the assets of company will exceed the sum of its liabilities plus the liabilities if any to which the assets are subject the taxpayer has made the following representations with respect to the second exchange nn no stock_or_securities will be issued for services rendered to or for the benefit of stock holding_company in connection with the transaction and no stock_or_securities will be issued for indebtedness of stock holding_company plr-103852-09 oo none of the stock to be transferred pursuant to the second exchange will be sec_306 stock within the meaning of sec_306 of the code pp all of the company stock is being transferred to stock holding_company the stock is not being transferred subject_to any liabilities and no liabilities are being assumed in connection with the transfer of the stock qq the transfer is not the result of the solicitation by a promoter broker or investment house rr mutual holding_company will not retain any rights in the company stock transferred to stock holding_company ss the stock of company transferred to stock holding_company is not subject_to any liabilities nor are any liabilities of the company members being assumed by stock holding_company tt the adjusted_basis and the fair_market_value of the assets to be transferred by mutual holding_company to stock holding_company will in each instance be equal to or exceed the sum of the liabilities to be assumed by stock holding_company plus any liabilities to which the transferred assets are subject no liabilities will be assumed by stock holding_company uu there is no indebtedness between stock holding_company and mutual holding_company and there will be no indebtedness created in favor of mutual holding_company as a result of the transaction vv the transfers and exchanges contemplated in the proposed transaction will occur on the effective date of the proposed transaction ww there is no plan or intention on the part of stock holding_company to redeem or otherwise reacquire any stock or indebtedness to be issued in the transaction xx taking into account any issuance of additional shares of stock holding_company stock any issuance of stock for services the exercise of any stock holding_company stock_rights warrants or subscriptions a public offering of stock holding_company stock and the sale exchange transfer by gift or other_disposition of any of the stock of stock holding_company to be received in the exchange the transferor mutual holding_company will be in control of stock holding_company within the meaning of sec_368 of the code plr-103852-09 yy mutual holding_company will receive stock approximately equal to the fair_market_value of the property transferred to stock holding_company zz stock holding_company will remain in existence and retain and use the property transferred to it in a trade_or_business aaa there is no plan or intention by stock holding_company to sell or otherwise dispose_of the transferred property other than in the normal course of business operations or transfers described in sec_368 or sec_1_368-2 bbb stock holding_company will not be an investment_company within the meaning of sec_351 and sec_1_351-1 ccc mutual holding_company the transferor is not under the jurisdiction of a court in title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of mutual holding_company ddd stock holding_company will not be a personal_service_corporation within the meaning of sec_269a of the code eee no indebtedness is being issued or assumed as part of the transaction fff the fair_market_value of the stock holding_company stock received by mutual holding_company will be approximately equal to the fair_market_value of the company stock surrendered in the exchange ggg company has no plan or intention to issue additional shares of its stock that would result in stock holding_company losing control of company within the meaning of sec_368 of the code hhh stock holding_company has no plan or intention to liquidate company to merge company into another corporation to cause company to sell or otherwise dispose_of any of its assets except for dispositions made in the ordinary course of business or to sell or to otherwise dispose_of any of the converted company stock acquired in the transaction except for transfers described in sec_368 of the code iii stock holding_company has no plan or intention to reacquire any of its stock issued in the transaction jjj stock holding_company will acquire company stock solely in exchange for stock holding_company stock no company stock will be redeemed for cash or other_property further no liabilities of company or mutual holding plr-103852-09 company will be assumed by stock holding_company nor will any of the company stock be subject_to any liabilities kkk stock holding_company does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of company lll no two parties to the transaction are investment companies as defined in sec_368 and iv of the code mmm there will be no dissenters to the transaction nnn on the date of the transaction the fair_market_value of the assets of company will exceed the sum of its liabilities plus the liabilities if any to which the assets are subject based solely on the information submitted and on the representations set forth above we rule as follows for federal_income_tax purposes the reorganization will be treated as if i the company members exchanged their company membership interests for all the outstanding_stock of company ii the company members contributed their stock of company to mutual holding_company in exchange for voting membership interests in mutual holding_company and iii mutual holding_company contributed the stock of company to stock holding_company solely in exchange for voting_stock of stock holding_company the transfer of the company membership interests by the company members to company in exchange for all the outstanding_stock of company will qualify as a reorganization within the meaning of sec_368 of the code company will be a party to the reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized by company on the issuance of its stock in exchange for company membership interests sec_1032 no gain_or_loss will be recognized by company members upon their exchange of company membership interests for stock of company sec_354 the basis of company stock received in exchange for the company membership interests will equal the basis of the company membership interest surrendered therefor sec_358 plr-103852-09 a company member’s holding_period in the stock of company received will include the period the company member thereof held such company membership interest sec_1223 the exchange by the company members of their company stock for mutual holding_company interests will qualify as a sec_351 exchange and a reorganization within the meaning of sec_368 mutual holding_company and company will be parties to the reorganization within the meaning of sec_368 company members will recognize no gain_or_loss upon the exchange of company stock for mutual holding_company interests sec_351 and sec_354 the holding_period in the mutual holding_company membership interest received in the exchange will include the period a company member held the stock of company sec_1223 mutual holding_company will recognize no gain_or_loss on its receipt of stock of company solely in exchange for mutual holding_company interests sec_1032 the basis of the mutual holding_company interests received by a company member in exchange for the company member’s stock of company will equal the basis of the stock of company surrendered therefor sec_358 a company member’s holding_period in the mutual holding_company membership interest received in the exchange will include the period a company member held the stock of company provided such property was held as a capital_asset by the transferor on the date of the exchange sec_1223 the contribution of the stock of company by mutual holding_company to stock holding_company solely in exchange for voting_stock of stock holding_company will qualify as a sec_351 exchange and a reorganization within the meaning of sec_368 company and stock holding_company will be parties to the reorganization within the meaning of sec_368 stock holding_company will recognize no gain_or_loss upon its receipt of stock of company in solely in exchange for voting_stock of stock holding_company sec_1032 plr-103852-09 mutual holding_company will recognize no gain_or_loss upon its receipt of stock of stock holding_company in exchange for stock of company sec_351 and sec_354 the basis of the stock holding_company stock received in exchange for stock of company will equal the basis of the stock of company surrendered therefor sec_358 the transfer of company stock by mutual holding_company to stock holding_company will not prevent the exchange of company stock for mutual holding_company interests from qualifying as a reorganization under sec_368 sec_368 sec_1_368-2 company stock holding_company and mutual holding_company will constitute a qualified_group within the meaning of sec_1_368-1 the affiliated_group of which company was the common parent immediately before the reorganization will remain in existence with mutual holding_company as the new common parent rev_rul c b for purposes of sec_1_1502-31 and sec_1_1502-33 the reorganization will qualify as a group structure change mutual holding company’s basis in the stock of company immediately after the group structure change will be company’s net asset basis as determined under sec_1_1502-31 subject_to the adjustments described in sec_1_1502-31 sec_1_1502-31 the earnings_and_profits of mutual holding_company will be adjusted immediately after mutual holding_company becomes the new common parent to reflect the earnings_and_profits of company immediately before company ceases to be the common parent sec_1_1502-33 no opinion is expressed about the tax treatment of the reorganization under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the reorganization that are not specifically covered by the above rulings moreover no rulings were requested and no opinion is expressed concerning the federal tax consequences under subchapter_l of the code plr-103852-09 our ruling that the conversion constitutes a reorganization within the meaning of sec_368 is conditioned on company being considered the same entity before and after the conversion under state a law this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely __________________ mark weiss assistant to the chief branch office of associate chief_counsel corporate cc
